DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the response filed on December 13, 2021.
Claim(s) 1, 9-10, 13, 17, and 22 have been amended and are hereby entered.
Claim(s) 2, 6-8, 15-16, and 21 have been canceled.
Claim(s) 1, 3-5, 9-14, 17-20, and 22 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner John Preston.

 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 13, 2021 has been entered.


Applicant’s Arguments
Applicant argued that Examiner’s 101 rejection was improper because amended claim 1 integrated any alleged judicial exception into a practical application by recitations that result in improvement to the relevant existing technologies, and that amount to significantly more than any alleged judicial exception.  Examiner disagrees.  As explained below, Applicant’s claimed invention does not integrate the judicial exception into a practical application because the additional limitations do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest physical items as collateral.  Examiner disagrees.  Examiner relies on the Lederman reference to disclose the use of physical items as collateral (see Lederman:  pgh 25).  Therefore, Examiner finds Applicant’s argument non-persuasive.     


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 3-5, 9-14, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 3-5, 9-14, and 17-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 13.  Claim 1 recites the following limitations:
a smart contract circuit structured to: create a smart lending contract for a loan between a set of parties and including a collateral for the loan, wherein the collateral includes one or more physical items; a data collection circuit structured to monitor a status of the loan and the collateral including the one or more physical items, wherein the data collection circuit is structured to monitor the status of the collateral including the one or more physical items by collecting monitoring data from a system including at least one of: an Internet of Things (IoT) system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, or an interactive crowdsourcing system, wherein the monitoring data indicates at least one attribute of the one or more physical items including an age of the one or more physical items, a condition of the one or more physical items, a history of the one or more physical items, a storage condition of the one or more physical items, or a geolocation of the one or more physical items; a valuation circuit structured to use a valuation model to determine a value for the collateral based on the status of the collateral including the one or more physical items; the smart contract circuit further structured to: automatically initiate at least one of a substitution, a removal, or an addition of a physical item from the one or more physical items for the collateral for the loan when the value for the collateral determined by the valuation circuit is outside a predetermined range, to thereby adjust the value for the collateral to be within the predetermined range; andAMENDMENT AND RESPONSE UNDER 37 CFR § 1.114Page 6 of 16Serial Number: 16/806,601Dkt: SFTX-0009-U01-C08 Filing Date: Mar 2, 2020a blockchain service circuit structured to: record the at least one of the substitution, removal, or addition of the physical item in a distributed ledger for the loan; record data regarding the one or more physical items for the collateral in the distributed ledger for the loan, wherein the data regarding the one or more physical items includes the monitoring data indicating the at least one attribute of the one or more physical items; interpret a plurality of access control features corresponding to at least one party of the set of parties associated with the loan to provide access to the data regarding the one or more physical items to the at least one party through an application programming interface (API), wherein the plurality of access control features include access control instructions from a lender of the set of parties to allow the at least one party to access the data regarding the one or more physical items through the API.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The limitations to create a smart lending contract for a loan between a set of parties and including a collateral for the loan, wherein the collateral includes one or more physical items; monitor a status of the loan and the collateral including the one or more physical items; determine a value for the collateral based on the status of the collateral including the one or more physical items; and automatically initiate at least one of a substitution, a removal, or an addition of a physical item from the one or more physical items for the collateral for the loan when the value for the collateral determined by the valuation circuit is outside a predetermined range recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The smart contract circuit, data collection circuit, valuation circuit, valuation model, and blockchain service circuit in Claim 1 are just generally linking blockchain technology to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 13 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of collecting monitoring data from a system including at least one of: an Internet of Things (IoT) system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, or an interactive crowdsourcing system, wherein the monitoring data indicates at least one attribute of the one or more physical items including an age of the one or more physical items, a condition of the one or more physical items, a history of the one or more physical items, a storage condition of the one or more physical items, or a geolocation of the one or more physical items; recording the at least one of the substitution, removal, or addition of the physical item in a distributed ledger for the loan; record data regarding the one or more physical items for the collateral in the distributed ledger for the loan, wherein the data regarding the one or more physical items includes the monitoring data indicating the at least one attribute of the one or more physical items; interpreting a plurality of access control features corresponding to at least one party of the set of parties associated with the loan to provide access to the data regarding the one or more physical items to the at least one party through an application programming interface (API), wherein the plurality of access control features include access control instructions from a lender of the set of parties to allow the at least one party to access the data regarding the one or more physical items through the API.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to generally link blockchain technology to the judicial exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1 and 13 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to generally link blockchain technology to the exception using a generic computer component.  Mere instructions to generally link blockchain technology to an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1 and 13 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1 and 13 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  However, dependent claim 22 includes the additional elements of the IoT system structured to monitor an environment of the collateral including the one or more physical items as monitoring information; a set of sensors physically positioned on at least one of the one or more physical items a container for the one or more physical items, or a package for the one or more physical items, to collect sensor information therefrom, wherein the set of sensors is structured to associated the sensor information sensed by the set of sensors with a unique identifier for the collateral including the one or more physical items; and the blockchain service circuit further structured to receive information including the monitoring information from the IoT system and the sensor information associated with the unique identifier from the set of sensors and to store the information in a blockchain; and wherein a secure access control interface is structured to provide the at least one party associated with the loan with access to the information that integrate the abstract idea into a practical application, thereby making claim 22 patent eligible.  The remaining dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the remaining dependent claims (other than claim 22) are directed to an abstract idea.  Thus, claim(s) 1, 3-5, 9-14, and 17-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9-14, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhupkar (US 2019/0005469 A1) in view of Hill (US 2019/0164221 A1) and in further view of Lederman (US 2006/0293985).   
Regarding claim(s) 1 and 13:
Dhupkar teaches:
a smart contract circuit structured to: create a smart lending contract for a loan between a set of parties and including a collateral for the loan, wherein the collateral includes one or more physical items; (Dhupkar:  pgh 88, “…a smart contract, such as a collateral smart contract…may be stored and/or executed by the blockchain.”; pgh 112, “…an Ethereum smart contract that stores details regarding the borrow transaction”; pgh 176, “circuit”)
a data collection circuit structured to monitor a status of the loan and the collateral including the one or more physical items, wherein the data collection circuit is structured to monitor the status of the collateral including the one or more physical items by collecting monitoring data from a system including at least one of: an Internet of Things (IoT) system, a camera system, a networked monitoring system, an internet monitoring system, a mobile device system, a wearable device system, a user interface system, or an interactive crowdsourcing system, wherein the monitoring data indicates at least one attribute of the one or more physical items including an age of the one or more physical items, a condition of the one or more physical items, a history of the one or more physical items, a storage condition of the one or more physical items, or a geolocation of the one or more physical items; (Dhupkar:  pgh 120, “…the smart contract may be configured to provide collateral functionality (e.g., to settle the value of collateral by transferring funds between the broker-dealer’s account and the customer’s account with a collateral agent) associated with the borrow transaction (e.g., daily based on end of day market values of securities associated with the borrow transaction).”; pgh 123, “In various embodiments, RSS feeds may be from sensor based devices such as a mobile phone…may be social network or news feeds…”)
a valuation circuit structured to use a valuation model to determine a value for the collateral based on the status of the collateral including the one or more physical items; (Dhupkar:  pgh 120, “…the smart contract may be configured to provide collateral functionality (e.g., to settle the value of collateral by transferring funds between the broker-dealer’s account and the customer’s account with a collateral agent) associated with the borrow transaction (e.g., daily based on end of day market values of securities associated with the borrow transaction).”; pgh 122, “In one implementation, contract terms may include a specification of the value of an asset based on data provided by an oracle…; pgh 123, “It is to be understood that a wide variety of oracles may be utilized (e.g. stock exchanges, GPS data providers, date/time providers, crowdsourced decentralized data providers, news providers, activity monitors, RSS feeds, other oracles, etc.).”)
the smart contract circuit further structured to: automatically initiate at least one of a substitution, a removal, or an addition of a physical item from the one or more physical items for the collateral for the loan when the value for the collateral determined by the valuation circuit is outside a predetermined range, to thereby adjust the value for the collateral to be within the predetermined range;  (Dhupkar:  pgh 120, “…the smart contract may be configured to provide borrow functionality (e.g., by transferring securities (assets) associated with the borrow transaction on the blockchain between the broker-dealer and the customer).”; pgh 129, “…risk-based rules may specify that a sync should occur if the cumulative risk…of securities associated with non-synchronized borrow transactions exceeds a threshold.”)
andAMENDMENT AND RESPONSE UNDER 37 CFR § 1.114Page 6 of 16Serial Number: 16/806,601Dkt: SFTX-0009-U01-C08 Filing Date: Mar 2, 2020blockchain service circuit structured to: record the at least one of the substitution, removal, or addition of the physical item in a distributed ledger for the loan; (Dhupkar:  pgh 120, “…the smart contract may be configured to provide borrow functionality (e.g., by transferring securities (assets) associated with the borrow transaction on the blockchain between the broker-dealer and the customer) 
record data regarding the one or more physical items for the collateral in the distributed ledger for the loan, wherein the data regarding the one or more physical items includes the monitoring data indicating the at least one attribute of the one or more physical items; (Dhupkar:  pgh 25, “A blockchain is a continuously growing list of records…”; pgh 100, “…transactional details (attributes) of the borrow transactions to sync are added to the Ethereum blockchain.”; pgh 88, “…smart contract data, such as collateral data, may be stored and/or executed by the blockchain.”)
Dhupkar does not teach, however, Hill teaches:  
interpret a plurality of access control features corresponding to at least one party of the set of parties associated with the loan to provide access to the data regarding the one or more physical items to the at least one party through an application programming interface (API), (Hill:  pgh 39, “If the blockchain is a public blockchain, or if the parties in the system…have permissioned access to the blockchain, they can verify that the digital asset collateral has been deposited in the wallet…”; pgh 61, “…the loan manager…initiates the communication through contact with an API…”)
wherein the plurality of access control features include access control instructions from a lender of the set of parties to allow the at least one party to access the data regarding the one or more physical items through the API.  (Hill:  pgh 61, “…the loan manager…initiates the communication through contact with an API…”; Fig. 2, item 204.  Figure 2 show access control instructions in the form of public and private keys that allow at least one party to access data regard the one or more physical items.) 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar to include the teachings of Hill because of a “…need for monitoring constantly changing information including asset value and loan status, and difficulty transacting the collateral among trusted entities.” (Hill:  pgh 1).  Dhupkar/Hill does not teach the limitation of collateral in the form of physical assets.  However, the Lederman reference teaches collateral in the form of physical assets (see Lederman:  pgh 25, “In all of these cases, where a physical asset is related to the securitization, the asset securitized is not the physical asset…but is, instead, a financial asset created by the financing of the physical asset.  For example, the financial asset securitized would be…an auto loan in the case of an automobile.  In such cases, the financial asset…is a debt obligation that is backed by a security interest in a physical asset.”)  It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar/Hill to include the teachings of Lederman et al in order to securitize physical assets (Lederman:  pgh 31).       

Regarding claim(s) 3 and 14: 
The combination of Dhupkar/Hill/Lederman, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  Hill further teaches:
wherein the status of the loan is determined based on a status of at least one of an entity related to the loan and a state of a performance of a condition for the loan.  (Hill:  pgh 44-49)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar/Lederman to include the teachings of Hill because of a “…need for monitoring constantly changing information including asset value and loan status, and difficulty transacting the collateral among trusted entities.” (Hill:  pgh 1).

Regarding claim(s) 4: 
The combination of Dhupkar/Hill/Lederman, as shown in the rejection above, discloses the limitations of claim 3.  Hill further teaches:
wherein the state of the performance of the condition relates to at least one of a payment performance or a satisfaction of a covenant for the loan.  (Hill:  pgh 44-49)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar/Lederman to include the teachings of Hill because of a “…need for monitoring constantly changing information including asset value and loan status, and difficulty transacting the collateral among trusted entities.” (Hill:  pgh 1).

Regarding claim(s) 5: 
The combination of Dhupkar/Hill/Lederman, as shown in the rejection above, discloses the limitations of claim 1.  Hill further teaches:
wherein the status of the loan is determined based on a status of at least one entity related to the loan and a state of performance of a condition for the loan; wherein the performance of the condition relates to at least one of a payment performance or a satisfaction of a covenant for the loan; and wherein the data collection circuit is further structured to determine compliance with the covenant by monitoring the at least one entity.  (Hill:  pgh 44-49)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar/Lederman to include the teachings of Hill because of a “…need for monitoring constantly changing information including asset value and loan status, and difficulty transacting the collateral among trusted entities.” (Hill:  pgh 1).  

Regarding claim(s) 9 and 17: 
The combination of Dhupkar/Hill/Lederman, as shown in the rejection above, discloses the limitations of claim 1 and 13, respectively.  Dhupkar further teaches:
wherein the valuation circuit further comprises a transactions outcome processing circuit structured to interpret outcome data relating to a transaction in collateral and iteratively improve the valuation model in response to the outcome data.  (Dhupkar:  pgh 120)

Regarding claim(s) 10 and 18: 
The combination of Dhupkar/Hill/Lederman, as shown in the rejection above, discloses the limitations of claims 1 and 13.  Hill further teaches:
wherein the valuation circuit further comprises a market value data collection circuit structured to monitor and report on marketplace information relevant to a value of the collateral.  (Hill:  pgh 44-49)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar/Lederman to include the teachings of Hill because of a “…need for monitoring constantly changing information including asset value and loan status, and difficulty transacting the collateral among trusted entities.” (Hill:  pgh 1).

Regarding claim(s) 11 and 19: 
The combination of Dhupkar/Hill/Lederman, as shown in the rejection above, discloses the limitations of claims 10 and 13, respectively.  Hill further teaches:
wherein the market value data collection circuit is further structured to at least one of monitor at least one of pricing data or financial data for an offset collateral item in at least one public marketplace, or construct a set of offset collateral items for valuing the collateral using a clustering circuit based on an attribute of the collateral.  (Hill:  pgh 44-49)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar/Lederman to include the teachings of Hill because of a “…need for monitoring constantly changing information including asset value and loan status, and difficulty transacting the collateral among trusted entities.” (Hill:  pgh 1).

Regarding claim(s) 12 and 20: 
The combination of Dhupkar/Hill/Lederman, as shown in the rejection above, discloses the limitations of claims 1 and 13, respectively.  Dhupkar further teaches:
wherein the smart contract circuit further comprises aAMENDMENT AND RESPONSE UNDER 37 CFR § 1.114Page 8 of 16Serial Number: 16/806,601Dkt: SFTX-0009-U01-C08 Filing Date: Mar 2, 2020loan management circuit structured to specify terms and conditions of the smart lending contract that governs at least one of: terms and conditions of the loan, a loan-related event, or a loan- related activity.  (Dhupkar:  pgh 122)


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dhupkar (US 2019/0005469 A1) in view of Hill (US 2019/0164221 A1) and in further view of Lederman (US 2006/0293985 A1) and in further view of Ramachandran et al (US 2018/0285810 A1).
Regarding claim(s) 22: 
The combination of Dhupkar/Hill/Lederman, as shown in the rejection above, discloses the limitations of claim 1.  Dhupkar further teaches:  
and the blockchain service circuit further structured to receive information including the monitoring information [from the IoT system] and the sensor information associated with the unique identifier from the set of sensors and to store the information in a blockchain, wherein the data collection circuit is structured to use the information to monitor the status of the loan; (Dhupkar:  pgh 122)
Dhupkar does not teach the remaining limitations.  However, Hill teaches:  
and wherein a secure access control interface is structured to provide the at least one party associated with the loan with access to the information. (Hill:  Fig. 2)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar to include the teachings of Hill because of a “…need for monitoring constantly changing information including asset value and loan status, and difficulty transacting the collateral among trusted entities.” (Hill:  pgh 1).  Dhupkar/Hill does not teach the remaining limitations.  However, Ramachandran et al further teaches:
the IoT system structured to monitor an environment of the collateral including the one or more physical items as monitoring information. (see Ramachandran:  pgh 6-9, 33)
a set of sensors physically positioned on at least one of the one or more physical items a container for the one or more physical items a package for the one or more physical items, to collect sensor information therefrom, wherein the set of sensors is structured to associated the sensor information sensed by the set of sensors with a unique identifier for the collateral including the one or more physical items; (see Ramachandran:  pgh 40)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar/Hill to include the teachings of Ramachandran et al in order to “record and track the wide range of data involved with an object…” (Ramachandran et al, pgh 32).  Dhupkar/Hill/Ramachandran does not teach the limitation of collateral in the form of physical assets.  However, the Lederman reference teaches collateral in the form of physical assets (see Lederman:  pgh 25, “In all of these cases, where a physical asset is related to the securitization, the asset securitized is not the physical asset…but is, instead, a financial asset created by the financing of the physical asset.  For example, the financial asset securitized would be…an auto loan in the case of an automobile.  In such cases, the financial asset…is a debt obligation that is backed by a security interest in a physical asset.”).  It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified Dhupkar/Hill/Ramachandran to include the teachings of Lederman et al in order to securitize physical assets (Lederman:  pgh 31).     







Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Bean (US 2020/0211109) discloses a peer to peer margin funding and trading protocol used in the trading of financial instruments.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
June 3, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698